Citation Nr: 0702332	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for a headache 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971 and from November 1990 to July 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran was initially granted service connection for PTSD 
in a December 1995 rating decision.  A 10 percent disability 
rating was assigned, which was subsequently increased to 30 
percent in a May 1997 rating decision.  

The December 1995 rating decision also denied the veteran 
service connection for a headache condition.  The veteran did 
not appeal.  The veteran likewise did not appeal a November 
1998 rating decision which declined to reopen the headache 
claim on the grounds that new and material evidence had not 
been submitted.

The veteran again filed a service connection claim for a 
headache condition in August 2000.  He field a claim for an 
increased rating for PTSD in February 2001.  The March 2002 
rating decision denied an increased rating for PTSD and also 
denied service connection for a headache condition.  
The veteran duly perfected an appeal.  

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in November 2006.  Because the veteran has 
been diagnosed with a terminal disease, his motion for 
advancement on the docket was granted.  See 38 C.F.R. § 
20.900(c) (2006).




Issue not on appeal

The RO denied the veteran service connection for lung cancer 
in April 2004 and June 2004 rating decisions.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  The issue of service connection for lung cancer 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
sleep disturbance, social isolation, mild anxiety and 
depression, avoidance behaviors, irritability, and the 
perceived exacerbation of headaches.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  A preponderance of the medical evidence of record 
demonstrates that the veteran's headache condition is 
unrelated to either his military service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 50 
percent for the veteran's service-connected PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


3.  Service connection for a headache condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in March 2001 and November 2003 which 
were specifically intended to address the requirements of the 
VCAA.  The November 2003 letter from the RO specifically 
notified the veteran that "To Establish Entitlement To An 
Increased Evaluation In Your Service-Connected Disability, 
The Evidence Must Show:  An increase in the severity of your 
current physical or mental disability" (emphasis in 
original).  The March 2001 letter also noted that with 
respect to service connection, "[y]our claim must include 
medical evidence, preferably a doctor's statement, showing a 
reasonable possibility that the disability you now have was 
caused by injury or disease which began or was made worse 
during military service" (emphasis in original).  The same 
letter further advised the veteran that if "you have a new 
medical condition which was caused by an already service-
connected condition, you must submit medical evidence, 
preferably a doctor's statement, showing a reasonable 
possibility that the new disability you have was caused by 
your service-connected condition."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2001 VCAA letter, the veteran was informed that to "help 
your claim, we will request your service medical records and 
medical records from any VA Medical Centers which treated 
you."  The same letter advised the veteran that "[w]e will 
request private medical records and related evidence as well 
as records from other governmental agencies such as Social 
Security."  The November 2003 letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the November 2003 letter instructed the veteran 
that if "you have recently received treatment at a [VA] 
facility or treatment authorized by [VA], please furnish the 
dates and places of treatment.  We will then obtain the 
necessary reports of such treatment."  The same letter 
instructed the veteran to "[c]omplete and return an enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, for each heath care provider so that we can 
obtain treatment information.  You may want to obtain and 
send us the information yourself."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2001 letter included notice that "[i]f you have no 
additional . . . medical evidence, you can call us to let us 
know or you can write us to tell us there is no additional 
evidence" (emphasis in original).  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was provided by 
the March 2001 letter.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In the instant case, the veteran was provided with VCAA 
notice via the March 2001 and November 2003 VCAA letters.  
His claims were then readjudicated in the September 2004 
supplemental statement of the case (SSOC), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, as 
outlined above, the veteran has received proper notice of 
element (4), degree of disability.  

Element (5), effective date, is rendered moot with respect to 
the service connection claim for a headache condition by 
virtue of the Board's denial of that claim herein.  In other 
words, any lack advisement as to that element is meaningless, 
because an effective date is not, and cannot be, assigned in 
the absence of service connection.  The veteran's service-
connection claim is being denied based on element (3), the 
relationship between his disability and either his service-
connected disabilities or period of service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

With respect to the increased rating claim for PTSD, as 
discussed in detail below, the Board is granting an increased 
rating.  It is not the Board's responsibility to assign 
effective dates in the first instance.  The Board is 
confident that prior to its assignment of an effective date 
for the increased rating, the RO will provide the veteran and 
his representative with appropriate notice under Dingess. 

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, and the reports 
of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 30 percent disabling.

Pertinent law and regulations

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  He essentially contends that the 
symptomatology associated with this condition warrants a 
disability rating higher than that contemplated by the 
current 30 percent evaluation.

After reviewing the evidence of record, the Board has 
determined that a higher rating of 50 percent is warranted.  
Among other things, a 50 percent rating for PTSD requires 
that difficulty in establishing effective work and social 
relationships be demonstrated.  In this case, it has.  Both 
the June 2001 and September 2003 VA psychiatric examination 
reports note the veteran's complaints of irritability and 
inability to "get along with people" or tolerate crowds.  
The veteran has consistently indicated that such symptoms 
have led to difficulty interacting with supervisors and 
coworkers over the years.  Outpatient treatment records also 
contain multiple references to such complaints.  

A 50 percent rating also contemplates reduced reliability and 
productivity in the worklplace due to symptoms such as 
flattened affect, difficulty in understanding complex 
commands, or disturbances of motivation and mood.  Each of 
these symptoms has been demonstrated by the veteran.  His 
affect has frequently been described as "blunted," 
"anxious", or "irritable;" his mood depressed, and his 
energy level "fluctuating."  Concentration has routinely 
been characterized as "poor" with decreased interest in a 
wide array of activities.  

The veteran's PTSD has also produced occupational impairment 
in two other ways.  First, he has endorsed having several 
nightmares per week regarding his Gulf War experiences, which 
he claims has resulted in as little as three to four hours of 
sleep several nights per week.  Such sleep disturbance, the 
veteran maintains, has led to his being tired throughout the 
workday and reduced job performance.  Second, as will be 
discussed in greater detail in the Board's discussion of 
service connection for a headache condition below, the 
medical record reveals that the veteran's perception of 
headache pain (although not the underlying condition itself) 
has been exacerbated by PTSD.  The veteran maintains that he 
has near perpetual dull headache pain, which is accompanying 
by flare-ups several times per week by significantly more 
painful attacks.  Such headaches, and particularly the 
increased perception of headache pain secondary to PTSD, have 
resulted in reduced reliability and productivity on the job 
and the occasional use of sick leave.  Various outpatient 
treatment notes also make reference to the veteran's 
headaches having some somatic features.  

Given the veteran's social isolation, irritability, and 
difficulty in maintaining effective relationships together 
with his depressive symptoms, concentration problems, sleep 
disturbance, and somatic headache pain, the Board believes 
that a higher rating of 50 percent for PTSD is in order.  

While the Board believes that a 50 percent rating is 
warranted by the evidence of record, an even higher 
evaluation of 70 or 100 percent is not.  While the veteran 
has reported being socially isolated and having few friends, 
the record does reveal that he has a good relationship with 
his wife and children.  The veteran stated at his September 
2003 VA psychiatric examination that his wife "takes pretty 
good care of" him, and that the two live together and have 
been married for well over a decade.  Outpatient treatment 
records note the veteran's May 2002 report that "[a]t home, 
'everything is great.'"  Moreover, while the veteran has 
reported having few friends, he also noted feeling 
comfortable interacting with other veterans.  

With respect to employment, despite the fact that the 
veteran's PTSD has adversely affected his job in multiple 
ways (difficulty getting along with co-workers, mood 
fluctuation, poor concentration, depression, decreased 
energy, etc.), he was until 2003 employed full time in the 
mail room of the Cincinnati VA Medical Center.  Before that, 
the veteran worked for over 20 years in a waste water 
treatment plant.  Although the veteran left his job in 2003, 
the medical records makes clear that such was not the result 
of PTSD, but rather the veteran's nonservice-connected lung 
cancer, which as noted above, has been characterized as 
terminal in nature.  

The Board also notes that between his waste water treatment 
plant job and his mail room job, the veteran was briefly 
unemployed due to inpatient treatment for nonservice-
connected polysubstance abuse.  Following various inpatient 
treatment for substance abuse in the mid 1990s, he was able 
to resume productive employment.  It thus appears from the 
record that any significant decrease in employability at that 
time, now over a decade ago, was due to the non-service 
connected substance abuse, not the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so]. 

The veteran has also not demonstrated any severe impairment 
in judgment and thinking, nor has he exhibited spatial 
disorientation or neglect of personal appearance and hygiene 
- other requirements necessary for a 70 percent rating.  
The veteran has consistently been noted to be oriented in all 
spheres, with "goal directed" thinking.  VA examiners also 
noted that there was no delusional thinking, hallucinations, 
or other signs of psychosis.  No suicidal or homicidal 
ideation was reported.  

The September 2003 VA examiner also found the veteran to be 
"well-kept" and "well-dressed."  No obsessional or 
ritualistic behaviors were noted and speech was found to be 
of normal cadence and volume.  The veteran was also found to 
be fully capable of performing the activities of daily living 
and to have no "definite panic symptoms."  Impaired impulse 
control has also not been exhibited.  Although the veteran 
had endorsed symptoms of severe irritability, such have not 
resulted in violence towards others.  Such symptoms, or lack 
thereof, are inconsistent with a 
70 percent rating.

The veteran's GAF scores have also ranged from 60-65, which 
is inconsistent with a rating of 70 percent or higher.  GAF 
scores in this range are reflective of only mild to moderate 
symptoms (such as few friends, conflict with peers or co-
workers, depression, and mild insomnia).  See generally 38 
C.F.R. § 4.130 (2006) [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

It is obvious that the veteran does not demonstrate the sort 
of gross mental impairment which is required for the 
assignment of a 100 percent rating, and the veteran himself 
does not appear to contend that such is the case.  See the 
veteran's April 2004 substantive appeal, written by him, as 
to both content and presentation.

For the reasons and bases set forth above, the Board believes 
that the objective evidence in this case reveals a disability 
picture consistent with a 50 percent rating under the 
schedular criteria; it does not disclose the impairment of 
thought processes required for the assignment of a 70 percent 
rating or higher.

Extraschedular rating

In the March 2004 statement of the case, the RO specifically 
included the regulations pertaining to extraschedular 
evaluations.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issue on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for PTSD.  Indeed, it does not appear that he 
has ever been hospitalized specifically for this condition.  
While the veteran was hospitalized on several occasions in 
the mid-1990s for nonservice-connected polysubstance abuse, 
the same hospitalizations are notably silent for treatment of 
PTSD.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
As discussed above, the veteran worked full time until his 
nonservice-connected terminal lung cancer precluded further 
employment.  While the Board has no doubt that the veteran's 
PTSD symptomatology, particularly his social isolation, 
irritability, and perceived headache pain would make 
employment difficult in the absence of lung cancer, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
veteran outside of the norm.  Such potential occupational 
impairment is specifically contemplated in the 50 percent 
rating the Board has assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports a rating of 50 
percent and no higher for the veteran's service-connected 
PTSD.  The benefit sought on appeal is accordingly granted to 
that extent.

2.  Entitlement to service connection for a headache 
condition.

The veteran also seeks service connection for a headache 
condition.  He claims that such either had its genesis in 
service or is the product of his service-connected PTSD.  
He alternatively maintains that service connection is 
warranted because his service-connected PTSD has aggravated 
his headache condition.  See generally Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) [holding that additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)].

Initial matter - prior final denial

As noted in the Introduction, the veteran's service 
connection claim for a headache condition was previously 
denied in December 1995 and November 1998.  The veteran filed 
another claim in August 2000.  The RO denied the claim in 
March 2002 without reference to the previous final denials.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the veteran has 
indeed submitted new and material evidence which is 
sufficient to reopen the previously-denied claim, 
particularly a March 1999 VA outpatient treatment note which 
indicates that the veteran's chronic headaches are secondary 
to his PTSD; and the opinion of the May 2001 VA examiner, who 
determined that the veteran's perception of headache pain was 
exacerbated by his PTSD.  Therefore, the Board will decide 
the veteran's service-connection claim for a headache 
condition on the merits.

Although the RO adjudicated the claim on the merits (rather 
than on the narrower question of whether new and material 
evidence had been submitted which was sufficient to reopen 
the claim), the Board concludes that the veteran has not been 
prejudiced by such action, because in so doing the RO 
accorded the claim more consideration than was warranted.  
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).

Analysis

The veteran seeks entitlement to service connection for a 
headache disorder, claiming that it is directly due to 
service or alternatively that it is secondary to his service-
connected PTSD.

Discussion

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) either a 
service-connected disability or in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999) [relating to direct service connection]; 
see also Wallin v. West, 11 Vet. App. 509, 512 (1998) 
[relating to secondary service connection].

In the instant case, the veteran has been diagnosed with a 
headache condition, which has been variously characterized as 
tension headaches, migraine headaches, and a compound/complex 
headache condition.  The first Hickson/Wallin element has 
been satisfied.

The second Wallin element, a service-connected disability, 
has also been established, as the veteran is service 
connected for PTSD.  

With respect to the second Hickson element, in-service 
disease or injury, the Board will separately discuss disease 
and injury.  

With respect to in-service disease, service medical records 
are pertinently negative for complaint, treatment, or 
diagnosis of a headache condition during the veteran's 
periods of active duty.  Indeed, the first report of a 
headache from the veteran identified in the medical record 
came in 1994, several years after his discharge from active 
duty.  Hickson element (2) has therefore not been met with 
respect to in-service disease.  

With respect to in-service injury, the veteran claims that he 
was exposed to smoke from burning oil wells during the Gulf 
War and that such is a potential cause for his headaches.  
Although the veteran's service records contain no statement 
confirming such exposure, the veteran did serve in Southwest 
Asia during the Gulf War.  The Board takes judicial notice 
that the veteran may have come into contact with smoke from 
oil well fires during that time.  Accordingly, for the 
purposes of this decision only, the Board finds that the 
second Hickson element has been met with respect to in-
service injury.

Turning to the crucial element of medical nexus,  May 2001 VA 
neurological examiner (who also submitted a March 2002 
addendum opinion) concluded that the veteran's headache 
disorder was not due to any incident of service or service-
connected PTSD, but was rather the product of the veteran's 
history of tobacco use and facial trauma sustained in a 1988 
motor vehicle accident which occurred between the veteran's 
two periods of active duty.  The examiner noted that 
"[n]icotine is a potent vasoconstrictor and is thus a very 
potent inducer of headache pain" and that "facial trauma 
can lead to a residual condition of continuing pain."  

With respect to the role PTSD played in the veteran's 
headache condition, the May 2001 examiner noted that stress, 
including that from PTSD, "increases the veteran's 
subjective sense of the headaches and exacerbates the 
perceived symptoms but does not aggravate the condition 
itself or cause an increase in the objective frequency or 
severity of the headaches" (emphasis added).  

The June 2001 VA psychiatric examiner also concluded that the 
veteran's PTSD was not the "actual cause of the headaches" 
but further stated that "the headaches are influenced to 
some degree by psychological factors."  

The competent medical evidence of record clearly indicates 
that that neither the veteran's Gulf War service (including 
potential exposure to smoke from oil well fires), nor his 
service-connected PTSD, has led to the development of a 
headache condition.  Instead, according to the medical 
opinion of record  the veteran's headaches appear to be the 
result of both a motor vehicle accident with occurred between 
the veteran's two periods of active duty and his history of 
tobacco use.  

It has also not been demonstrated per Allen that the 
veteran's PTSD has aggravated his underlying headache 
condition.  The May 2001 VA examiner's addendum opinion (as 
supported by the June 2001 VA psychiatric examiner's 
statements) indicates that the veteran's PTSD has not 
aggravated his underlying headache condition or increased the 
actual objective frequency or severity of the attacks.  
Rather, the veteran's perception  of the severity disorder is 
magnified by the PTSD, according to the medical evidence of 
record.  Thus, any additional disability perceived by the 
veteran is in act part and parcel of the PTSD and does not 
constitute an increase in the severity of the headache 
disorder per se.  While the perception of symptoms may be 
worsened by PTSD, the May 2001 VA examiner clearly stated 
that the underlying headache condition was not.  

The only competent medical evidence in favor of the veteran's 
claim is a single March 1999 VA outpatient treatment note 
which states that the veteran's headaches are "secondary to 
PTSD."  This brief notation is lacking in probative value.  
Unlike the May 2001 examiner's opinion, this one sentence in 
the VA treatment notes appears to be unaccompanied by any 
review of the veteran's medical history.  Moreover, the March 
1999 treatment note provides no explanation or underlying 
rationale for the ultimate conclusions reached, including no 
discussion of the potential role the veteran's tobacco use or 
1988 motor vehicle accident may have played in his overall 
disability picture.  As such, the Board places little weight 
on this opinion, particularly compared to the well-explained 
opinion of the May 2001 VA examiner, which was accompanied by 
a review of the veteran's medical history.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence]

The only other evidence in the claims file serving to link 
the veteran's headache condition to either his military 
service or service-connected PTSD emanates from the veteran 
himself.  It is now well settled, however, that lay persons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus are accordingly lacking in 
probative value.

In short, for reasons and bases expressed above, the Board 
concludes that a preponderance of the medical evidence of 
record indicates that the veteran's headache condition is 
unrelated to either his military service or to service-
connected PTSD (to include by aggravation per Allen).  The 
third Hickson/Wallin element has therefore not been met, and 
the veteran's service-connection claim for a headache 
condition fails on that basis.  The benefit sought on appeal 
is accordingly denied.

Additional comments

The Board is of course aware of the provisions of law 
pertaining to undiagnosed illness in Persian Gulf veterans.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  
Although as discussed above the veteran has attributed his 
headache condition to the conditions of his service in the 
Persian Gulf, specifically exposure to oil well fires, the 
regulations pertaining to undiagnosed illness due to Persian 
Gulf service are inapplicable.  First, the claimed disability 
is not attributable to an undiagnosed illness but rather to a 
diagnosed headache disorder.  In addition, the veteran's 
diagnosed headache condition has been attributed to a 
definite cause, namely his smoking history and the 1988 motor 
vehicle accident, and not to any incident of his service in 
Southwest Asia.  

As discussed above, the veteran's headache disorder has been 
attributed, at least in part, to the use of tobacco products.  
The veteran has not specifically contended that smoking in 
service led to his headache disability.  In any event, any 
such claim would be barred by operation of 38 U.S.C.A. § 1103 
and 38 C.F.R. § 3.300(a), which command that a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to a veteran's 
use of tobacco products during service.  

The Board wishes to make it clear that it has no reason to 
doubt the evidence of record which indicates that the veteran 
perceives his headaches to be worse, and that such perception 
is due to his service-connected PTSD.  Such perceived 
headache pain due to PTSD has been compensated for by the 
Board's award of a 
50 percent rating for PTSD above.  Indeed, the increased 
rating was granted in no small part because of the increased 
perception of headache pain brought about by PTSD.  







	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation of 50 percent for the 
veteran's service-connected PTSD is granted, subject to the 
application of controlling law and regulations.

Service connection for a headache condition is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


